Name: Council Regulation (EEC) No 528/79 of 19 March 1979 derogating from certain provisions concerning the definition of the concept of originating products contained in the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 71 /2 Official Journal of the European Communities 22 . 3 . 79 COUNCIL REGULATION (EEC) No 528/79 of 19 March 1979 derogating from certain provisions concerning the definition of the concept of originating products contained in the Cooperation Agreement between the Euro ­ pean Economic Community and the Kingdom of Morocco Article 2 The derogation referred to in Article 1 concerns the following amounts :  from 1 July 1978 to 30 June 1979 : 2 500 tonnes,  from 1 July 1979 to 30 June 1980 : 2 500 tonnes . Article 3 The EUR . 1 movement certificates issued under this Regulation shall be endorsed with one of the following phrases :  'TEXTILE DEROGATION',  'ABWEICHUNG FÃ R TEXTILWAREN',  'DEROGATION TEXTILES',  'DEROGA TESSILI ',  'AFWIJKING VOOR TEXTIELPRODUKTEN ,  'UNDTAGELSESBESTEMMELSER FOR TEKSTILSTOF'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas a Cooperation Agreement (') between the European Economic Community and the Kingdom of Morocco was signed in Rabat on 27 April 1976 ; Whereas in order to take account of Morocco's special situation and to enable the industries concerned to adapt their production to the conditions required by the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to that Agreement, it is neces ­ sary to provide for that State a derogation from certain provisions concerning the definition set out in that Protocol , HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation , annexed to the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco, and subject to the conditions set out in the following Articles, the provisions of List A annexed to the said Protocol which apply to textile products manufactured in Morocco and falling within heading Nos 61.01 , 61.02, 61.03 and 61.04 of the Common Customs Tariff, shall be supplemented by the provisions in the table annexed hereto . The endorsement shall be inserted in Box No 7 'Remarks'. Article 4 Every three months the customs authorities of the Kingdom of Morocco shall communicate to the Commission the quantities of the products for which the certificates mentioned in Article 3 have been issued . The Commission shall forward this informa ­ tion to the Member States . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1978 to 30 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 March 1979 . For the Council The President R. MONORY (') OJ No L 264, 27 . 9 . 1978 , p. 2 . 22. 3 . 79 Official Journal of the European Communities No L 71 /3 ANNEX Products obtained Working or processing that does not confer the status of originating products Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 61.01 Men's and boys' outer garments Manufacture from unbleached cloth 61.02 Women's , girls ' and infants ' outer garments Manufacture from unbleached cloth 61.03 Men's and boys ' under garments including collars , shirt fronts and cuffs Manufacture from unbleached cloth 61.04 Women's , girls ' and infants ' under garments Manufacture from unbleached cloth